Case 4:18-cv-00615-ALM Document 296-1 Filed 10/04/19 Page 1 of 5 PageID #: 7131




                                  United States District Court
                                          EASTERN DISTRICT OF TEXAS
                                              SHERMAN DIVISION


 BARBARA MEIER, et al.,                                        §
                                                               §
 v.                                                            §      CIVIL ACTION NO. 4:18-cv-615
                                                               §      JUDGE MAZZANT
 UHS OF DELAWARE, INC., et al.                                 §

                                             SCHEDULING ORDER

         The Court, after reviewing the case management report required by Federal Rule of Civil
 Procedure 26(f), conferring with the parties either by e-mail or scheduling conference, and after a
 hearing on a discovery dispute, enters this case-specific order which controls disposition of this
 action pending further order of the Court. The following actions shall be completed by the date
 indicated.1

                                                     DEADLINES

 Monday, December 2, 2019                  Deadline for Defendants’ final amended pleadings.

 Friday, January 3, 2020                   Plaintiffs’ disclosure of expert testimony pursuant to Fed. R.
                                           Civ. P. 26(a)(2) and Local Rule CV-26(b).

 Friday, January 17, 2020                  Deadline for motions to dismiss, motions for summary
                                           judgment, or other dispositive motions

 Monday, February 17, 2020                 Defendants’ disclosure of expert testimony pursuant to Fed.
                                           R. Civ. P. 26(a)(2) and Local Rule CV-26(b).

 Monday, March 2, 2020                     Deadline to object to expert witnesses. Objection shall be
                                           made as a motion to strike or limit expert testimony and
                                           shall be accompanied by a copy of the expert’s report in
                                           order to provide the court with all the information necessary
                                           to make a ruling on any objection.

 Friday, March 27, 2020                    Mediation must occur on or before this day. The Court has
                                           named Judge Kaplan as the agreed mediator by separate
                                           Order.

 Friday, April 17, 2020                    All discovery shall be commenced in time to be completed
                                           by this date.
 1
   If a deadline falls on a Saturday, Sunday, or a legal holiday as defined in Fed. R. Civ. P. 6, the effective date is the
 first federal court business day following the deadline imposed.


 JOINT PROPOSED AMENDED SCHEDULING ORDER                                                                            Page 1
Case 4:18-cv-00615-ALM Document 296-1 Filed 10/04/19 Page 2 of 5 PageID #: 7132




 Friday, April 17, 2020                    Notice of intent to offer certified records.

 Friday, April 17, 2020                    Counsel and unrepresented parties are each responsible for
                                           contacting opposing counsel and unrepresented parties to
                                           determine how they will prepare the Joint Final Pretrial
                                           Order and Joint Proposed Jury Instructions and Verdict
                                           Form (or Proposed Findings of Fact and Conclusions of Law
                                           in non-jury cases).

 Friday, April 17, 2020                    Video Deposition Designation due.          Each party who
                                           proposes to offer a deposition by video shall serve on all
                                           other parties a disclosure identifying the line and page
                                           numbers to be offered. All other parties will have seven
                                           calendar days to serve a response with any objections and
                                           requesting cross examination line and page numbers to be
                                           included. Counsel must consult on any objections and only
                                           those which cannot be resolved shall be presented to the
                                           court. The party who filed the initial Video Deposition
                                           Designation is responsible for preparation of the final edited
                                           video in accordance with all parties’ designations and the
                                           court’s ruling on objections.

 Friday, May 1, 2020                       Motions in limine due
                                           File Joint Final Pretrial Order (See www.txed.uscourts.gov).

 Friday, May 15, 2020                      Response to motions in limine due.2

                                           File objections to witnesses, deposition extracts, and
                                           exhibits, listed in pre-trial order.3 (This does not extend
                                           deadline to object to expert witnesses.) (Provide the exhibit
                                           objected to in the motion or response). If numerous
                                           objections are filed, the court may set a hearing prior to
                                           docket call.

                                           File Proposed Jury Instructions/Form of Verdict (or
                                           Proposed Findings of Fact and Conclusions of Law)



 2
   This is not an invitation or requirement to file written responses. Most motions in limine can be decided without a
 written response. But, if there is particularly difficult or novel issue, the Court needs some time to review the matter.
 To save time and space respond only to items objected to. All others will be considered to be agreed. Opposing
 counsel shall confer in an attempt to resolve any dispute over the motions in limine within five calendar days of the
 filing of any response. The parties shall notify the court of all the issues which are resolved.
 3
   Within five calendar days after the filing of any objections, opposing counsel shall confer to determine whether
 objections can be resolved without a court ruling. The parties shall notify the court of all issues which are resolved.
 The court needs a copy of the exhibit or the pertinent deposition pages to rule on the objection.


 JOINT PROPOSED AMENDED SCHEDULING ORDER                                                                          Page 2
Case 4:18-cv-00615-ALM Document 296-1 Filed 10/04/19 Page 3 of 5 PageID #: 7133



 Date will be set by the court. If numerous objections are filed, the court may set a hearing
 Usually within 10 days prior to to consider all pending motions and objections.
 the Final Pretrial Conference

 Friday, May 29, 2020            Final Pretrial Conference at 9:00 a.m. at the Paul Brown
                                 United States Courthouse located at 101 East Pecan Street in
                                 Sherman, Texas. Date parties should be prepared to try case.
                                 All cases on the Court’s Final Pretrial Conference docket for
                                 this day have been set at 9:00 a.m. However, prior to the
                                 Final Pretrial Conference date, the Court will set a specific
                                 time between 9:00 a.m. and 4:00 p.m. for each case,
                                 depending on which cases remain on the Court’s docket

 To be determined                10:00 a.m. Trial at the Paul Brown United States District
                                 Courthouse located at 101 East Pecan Street in Sherman,
                                 Texas.




 JOINT PROPOSED AMENDED SCHEDULING ORDER                                                  Page 3
Case 4:18-cv-00615-ALM Document 296-1 Filed 10/04/19 Page 4 of 5 PageID #: 7134



                                    SCOPE OF DISCOVERY

         Modification. Taking into account the needs of the case, the amount in controversy, the
 parties’ resources, the importance of the issues at stake in the litigation, and the importance of
 the proposed discovery in resolving the issues, the Court modifies the parameters of discovery in
 the following respects. See Fed. R. Civ. P. 26(b)(2).
         Disclosure. The parties are reminded of the requirement, set out in this court’s Initial
 Order Governing Proceedings, to have already disclosed, without awaiting a discovery request,
 information in addition to that required by Fed. R. Civ. P. 26, including names of persons likely
 to have, and documents containing, information “relevant to the claim or defense of any party.”
         If there are any questions about whether information is “relevant to the claim or defense
 of any party” review Local Rule CV-26(d). A party that fails to timely disclose any of the
 information required to be disclosed by order of this court or by the Federal Rules of Procedure,
 will not, unless such failure is harmless, be permitted to use such evidence at trial, hearing or in
 support of a motion.
         Electronic Discovery. Electronically stored information will be produced in hard copy
 form or multi-page TIFF format, unless the parties agree otherwise.
         The parties are excused from the pretrial disclosure requirements set forth in Federal Rule
 of Civil Procedure 26(a)(3), as such disclosure is cumulative of this court’s pre-trial order
 procedures.

                                    DISCOVERY DISPUTES

         In the event the parties encounter a discovery dispute, no motions to compel may be filed
 until after the parties fulfill the “meet and confer” requirement imposed by this Court’s Local
 Rule CV-7(h). If the parties are unable to resolve the dispute without court intervention, the
 parties must then call the Court’s chambers to schedule a telephone conference regarding the
 subject matter of the dispute prior to filing any motion to compel. After reviewing the dispute,
 the Court will resolve the dispute, order the parties to file an appropriate motion, or direct the
 parties to call the discovery hotline.
         A magistrate judge is available during business hours to immediately hear discovery
 disputes and to enforce provisions of the rules. The hotline number is (903) 590-1198. See Local
 Rule CV-26(e).
                                            RESOURCES

        The Eastern District of Texas website (http://www.txed.uscourts.gov) contains
 information about Electronic filing, which is mandatory, Local Rules, telephone numbers,
 general orders, frequently requested cases, the Eastern District fee schedule, and other
 information. The electronic filing HelpLine is 1-866-251-7534.

                                          COMPLIANCE

         A party is not excused from the requirements of this scheduling order by virtue of the fact
 that dispositive motions are pending, the party has not completed its investigation, the party
 challenges the sufficiency of the opposing party’s disclosure or because another party has failed
 to comply with this order or the rules.



 JOINT PROPOSED AMENDED SCHEDULING ORDER                                                      Page 4
Case 4:18-cv-00615-ALM Document 296-1 Filed 10/04/19 Page 5 of 5 PageID #: 7135



        Failure to comply with relevant provisions of the Local Rules, the Federal Rules of Civil
 Procedure or this order may result in the exclusion of evidence at trial, the imposition of
 sanctions by the Court, or both. If a fellow member of the Bar makes a just request for
 cooperation or seeks scheduling accommodation, a lawyer will not arbitrarily or unreasonably
 withhold consent. However, the Court is not bound to accept agreements of counsel to extend
 deadlines imposed by rule or court order. See Local Rule AT-3(j).

                                              TRIAL

         The deadlines for pre-trial matters, such as exchanging exhibits, and objections, are
 intended to reduce the need for trial objections, side-bar conferences, and repetitive presentation
 of evidentiary predicates for clearly admissible evidence. Counsel should be familiar with the
 evidence display system available in the courtroom. Copies of exhibits which will be handed to
 witnesses should be placed in a three ring binder, with an additional copy for the court. (To make
 it easy to direct the witness to the correct exhibit while on the stand, Plaintiff should use a dark
 colored binder such as black or dark blue. Defendant should use a light colored binder such as
 white, red, or light blue.) Alternatively, if exhibits have been scanned and will be presented via a
 computer projection system, be sure there is a way for the court to view or read them separately
 so as to be able to understand motions and objections.
         Counsel are responsible for informing their clients and witnesses about courtroom dress
 requirements and protocol, such as silencing pagers and phones, and not chewing gum, reading
 newspapers, or eating.

                                       OTHER MATTERS

    1. Please note the amendments to the Local Rules regarding motion practice. If a document
       filed electronically exceeds ten pages in length, including attachments, a paper copy of
       the filed document must be sent contemporaneously to the undersigned’s chambers in
       Sherman. See Local Rule CV-5(a)(9). Courtesy copies over twenty pages long should be
       bound to the left, and voluminous exhibits should be separated by dividers.
    2. If necessary, the parties should notify the court if assistance is needed in selecting a
       mediator.
    3. Any reply or sur-reply must be filed in accordance with Local Rule CV-6 and Local Rule
       CV-7(f). The parties are reminded that “[t]he court need not wait for the reply or sur-
       reply before ruling on the motion.” Local Rule CV-7(f) (emphasis added).




 JOINT PROPOSED AMENDED SCHEDULING ORDER                                                      Page 5
